 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

                                                    ***
 3
     LUIS CARDENAS-ORNELAS,                              Case No. 2:21-cv-00030-APG-VCF
 4
                                            Plaintiff,            ORDER
 5            v.

     WICKHAM, et al.,
 6
                                         Defendants.
 7

 8

 9           On May 11, 2021, I ordered the defendants to file a response to the plaintiff’s motions for

10 a temporary restraining order and preliminary injunction within 21 days of the date of that order.

11 ECF No. 14. The response therefore was due on June 1, 2021. On June 1, 2021, the defendants

12 moved for an additional 21 days to file their response. ECF No. 17. The Deputy Attorney

13 General stated that he had not had an opportunity to conduct factual investigations into the

14 plaintiff’s allegations in his motion, and that he has many other cases and several deadlines. Id.

15 at 2-3. I do not find this argument very persuasive. I am aware of several other cases filed in

16 this court that raise issues concerning yard time at High Desert State Prison. It would be both

17 surprising and troubling if the Attorney General’s Office had not yet begun investigating at least

18 some of the most central allegations in the pending motion, such as what limits have been placed

19 on inmates like the plaintiff receiving yard time and the reasons for such limits. Accordingly, I

20 grant the defendants an extension of only seven days to respond to the motion for a preliminary

21 injunction and restraining order. The response is due by June 8, 2021.

22 / / / /

23 / / / /
 1         I THEREFORE ORDER that the motion for extension of time to file a response to the

 2 motions for a temporary restraining order and preliminary injunction (ECF No. 17) is granted in

 3 part. The defendants shall file their response by June 8, 2021.

 4         DATED THIS 2nd day of June, 2021.

 5
                                                UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
